Title: From George Washington to Robert Lewis, 7 December 1799
From: Washington, George
To: Lewis, Robert



Dear Sir,
Mount Vernon 7th of Decemr 1799

Your letter of the 10th of Septr came duly to hand, but as there was nothing contained in it that required to be acted upon immediately, I postponed acknowledging the receipt of it at an earlier period.
The death of Mr Airess, of which I have been informed—and

the direct conveyance, afforded by your brother Howells return, have induced me, to write you at this time.
What prospect the death of Mr Airess may open to the attainment of the Farm which was leased for his, and life of Mrs Airess, I know not; it may, however, be the subject of a round about enquiry of yours; for I must, if Mrs Washington and myself should both survive another year, find some place to which the supernumerary hands on this Estate could be removed. Being well convinced, that after that period, half the number employed on the Farms around me, would yield more nett profit—it behoves me therefore to make some change which may benefit myself and not render their condition worse.
For these reason, I request that you would keep a steady eye upon all my tenements in Berkeley and Frederick; and at a crisis you shall deem most favourable, learn with precision the most favourable terms on which I could repossess such adjoining ones, as would work eight or ten hands to advantage, regard being had at the sametime to the Improvements of different kinds—particularly, the qua⟨n⟩tity of cleared land, and the quality of it; and the number and sort of buildings; & for what purposes they wd answe⟨r.⟩
There could be no doubt of the Utility; no⟨r⟩ would there be any hesitation in attempting, to purchase leases at a Rent of Six pounds per annum, if you are founded in your hypothesis, of there letting for £60; provided I had, or could see how to come at the means to pay for them. But, on monies owing to me, I would not engage to pay a shilling, for every pound that is promised to me; So little are engagements regarded, and so remiss are our Courts of Justice to enforce them.
Under these circumstances, and statement of facts, you will readily perceive that it would be hazardous in me to direct you positively what decisive measures to take. But apprised as you are of my wishes, you may use preparatory means for carrying them into effect; without committing me, previously to the advice of them. The present state of things may change, and I may be differently circumstanced at the time you may learn, with precision what can be accomplished with the Tenants, in facilitation of my views.
You will perceive by the letter herewith enclosed, in what manner my land in Hampshire is treated. It is more than probable, if

some effectual stop cannot be put to such depredation, that it will be stripped of all its valuable Timber.
I have a Jack younger than the lame one which you saw here, that will be full old enough to cover next Spring. What number of Mares do you think, you could engage to come to him at your house next season, and at what price? Your answer to these queries would enable me to decide on a stand for him, in time to advertise it.
You will have heard that Nelly Lewis has a girl born. She, Mrs Washington and the family unite with me in best wishes for yourself, Mrs Lewis & the Children, and—I am Dr Sir—Your sincere friend and Affecte Uncle

Go: Washington

